Exhibit 12.3 Central Illinois Public Service Company Computation of Ratios of Earnings to Fixed Charges and Combined Fixed Charges and Preferred Stock Dividend Requirements (Thousands of Dollars, Except Ratios) 6 Months Ended Year Ended June 30, December 31, 2007 2006 Net income from continuing operations $ 16,640 $ 37,372 Add- Taxes based on income 8,605 15,539 Net income before income taxes 25,245 52,911 Add- fixed charges: Interest on long term debt 17,817 29,932 Estimated interest cost within rental expense 423 726 Amortization of net debt premium, discount, and expenses 593 1,025 Total fixed charges 18,833 31,683 Earnings available for fixed charges 44,078 84,594 Ratio of earnings to fixed charges 2.34 2.67 Earnings required for combined fixed charges and preferred stock dividends: Preferred stock dividends 1,256 2,512 Adjustment to pre-tax basis 650 1,045 1,906 3,557 Combined fixed charges and preferred stock dividend requirements $ 20,739 $ 35,240 Ratio of earnings to combined fixed charges and preferred stock dividend requirements 2.12 2.40
